  Case 4:20-cv-00135-A Document 32 Filed 12/14/20       Page. 1. of
                                                                 .. 32   PageIDC'otin
                                                                    l S ,ll'',!Ji'l 1553
                                                                 1\{)Rl H !:.1{_\" Di·,··; 1ncT UF TEXAS
                                                            [
                                                                              ·--   __
                                                                                          l.·
                                                                                         ,__    -
                                                            I
                    IN THE UNITED STATES DISTRICT    URT. c;· DEC I 4 2020
                     FOR THE NORTHERN DISTRICT OFT
                             FORT WORTH DIVISION   ,
                                                             Xt~
                                                                                                .,.~~-~-==-
                                                        .ERK. U.S. DISTRICT COURT


FARHAN AWAN,                            §
                                                            l,      8
                                                                        Yc-=·-~~-o;:µ;~ty
                                        §
                    Applicant,          §
                                        §
v.                                      §         No.    4:20-CV-135-A
                                        §
BOBBY LUMPKIN, Director, 1              §
Texas Department of Criminal            §
Justice, Correctional                   §
Institutions Division,                  §
                                        §
                    Respondent.         §


                             MEMORANDUM OPINION
                                     and
                                    ORDER

          This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by applicant, Farhan Awan, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice           (TDCJ), against Bobby

Lumpkin, director of that division,          respondent. After having

considered the pleadings,         state court records,          and relief sought

by applicant,      the court has concluded that the petition should be

denied.

                    I. FACTUAL AND PROCEDURAL HISTORY

          In September 2016 a jury in Tarrant County, Texas, Case No.

14344460, found applicant guilty of continuous sexual abuse of

A.B., a child under the age of 14 and he was sentenced to 35


      1Bobby Lumpkin has replaced Lorie Davis as the director of the
Correctional Institutions Division of the Texas Department of Criminal Justice
and is automatically substituted as the party respondent. FED. R. Crv. P.
25 (d).
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20       Page 2 of 32 PageID 1554


years confinement.            (Clerk's R. 108, doc. 23-3.) Applicant's

conviction was affirmed on appeal and the Texas Court of Criminal

Appeals refused his petition for discretionary review.               (Docket

Sheet 2, doc. 23-2.) Applicant also sought post-conviction state

habeas-corpus relief, to no avail.             (SHR 2 & Action Taken, docs.

23-23       &   23-24.)

        The state appellate court provided the following background

of the case:

        I.      [Applicant]'s abuse of A.B.

             In 2003, five-year-old A.B. emigrated from
        Pakistan to Bedford, Texas, with her recently-married
        Mother, her Stepfather, and her Stepfather's two older
        children-Stepbrother and Stepsister. They moved into a
        small, two-bedroom apartment in Bedford and soon after
        the move, Mother gave birth to another son, Brother.

                  A.      The abuse began shortly after [Applicant]
                          moved into A.B.'s apartment.

             In December 2007, A.B. was 10 years old when her
        Stepfather's brother (Uncle) and his son, [Applicant],
        also emigrated from Pakistan and moved into the small
        Bedford apartment with her family. The addition of two
        more residents in the apartment created crowded
        conditions. Mother, Stepfather, A.B., and Brother slept
        in one bedroom where Mother and Brother shared a bed,
        A.B. slept on a "fold-away" bed, and Stepfather slept
        on the floor. [Applicant], who was in his early 20s,
        shared the second bedroom with Stepbrother, while Uncle
        slept in the living room on a couch.

             When [Applicant] arrived in Bedford, the family
        trusted him. He was thought to be very religious,
        responsible, and trustworthy, and he was the go-to
        person for help with any technological issues. But


        2
      ''SHR" refers to the record of applicant's state habeas proceeding in
WR-89,867-02.

                                           2
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 3 of 32 PageID 1555


    shortly after his arrival, [Applicant] became
    inappropriately affectionate toward A.B. At trial, A.B.
    testified that it began when [Applicant] invited her to
    play a video game with him. Playing the video game led
    to a game of keep-away with an orange foam ball.
    According to A.B., whenever she had the ball,
    [Applicant] would wrap himself around her as if to grab
    the ball but would actually grab her breasts and vagina
    over her clothes instead. A.B. testified that she knew
    his touching was inappropriate, and she told him to
    stop. But while [Applicant] promised to stop, he
    continued touching her inappropriately whenever they
    played the game. And A.B. testified that they played
    every night for a few weeks.

         Eventually, things progressed further. One night
    while A.B. was sitting in [Applicant]'s lap on the
    living room couch watching TV, he touched her breast
    underneath her shirt. A.B. testified that, although she
    knew the touching was inappropriate and it scared her,
    she did not think she could stop him.

         Undeterred, [Applicant] began touching A.B. more
    often. A.B. recounted for the jury how, after school or
    at night, [Applicant] would reach under her clothes and
    touch her genital area while she sat in his lap in
    front of the computer-a computer he used to show her
    pornographic websites and videos. A.B. estimated that
    [Applicant] touched her in this manner at least 10 to
    15 times while he was living in the family apartment.

          [Applicant] became bolder with his abuse, too.
    A.B. testified, "There were several times where he
    would make me like bend over the couch and he would
    like dry hump me from behind. He would just grab me in
    random places like around the apartment.n

         Although Mother was not employed outside the home
    and was present when these abusive acts occurred, she
    was usually out of sight in the kitchen. Mother and
    A.B. testified that, consequently, Mother was unaware
    of what was taking place. [Applicant] actively deterred
    A.B. from telling Mother. As A.B. testified, "There
    were several times when I threatened to tell my mom and
    I would try to pull away from him and go get my mom,
    but he made it very clear that she wouldn't believe
    me.n At one point, A.B. did attempt to tell Mother
    about the abuse, but when she told Mother that

                                    3
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 4 of 32 PageID 1556


    [Applicant] was "watching naked people on the
    computer," Mother scolded A.B., telling her not to
    speak of it again and that, even if [Applicant] was
    doing such a thing, it was none of their business.

         A.B. alleged at trial that both Stepfather and
    Mother had observed separate incidences of abuse.
    According to A.B., Stepfather saw [Applicant] touching
    her breasts beneath her shirt while they watched
    television and immediately told Mother about it, but
    Mother dismissed Stepfather's concerns, telling him
    that he must have been mistaken. When Mother questioned
    A.B. about Stepfather's concern, according to A.B., she
    lied and denied that it happened. Another time,
    according to A.B., Mother observed [Applicant] humping
    A.B. while she was bent over the couch, but said
    nothing until [Applicant] left the apartment, at which
    point she told A.B. not to allow someone to do that to
    her.

          B.   The abuse continued when Uncle and [Applicant]
               moved to their own apartment.

         After about four months, in April 2008, Uncle and
    [Applicant] moved into a one-bedroom apartment within
    the same apartment complex, about a minute's walk from
    A.B.'s apartment. In the next four or five months, at
    Mother's urging, A.B. and her little brother, who was
    about three or four years old, visited [Applicant] at
    his apartment at least twice a week after school while
    Uncle was at work. During these visits, while her
    brother entertained himself with toys, [Applicant]
    continued his routine of touching A.B.'s genitals while
    she was sitting in his lap and forcing her to watch
    pornography, often explaining what was happening in the
    pornographic scenes. A.B. estimated that this happened
    approximately 25 times in Uncle and [Applicant]'s
    apartment. According to A.B., on three or four
    occasions, [Applicant] took her into the closet, turned
    out the lights, and pretended to be a police officer
    conducting a pat-down search over and under A.B.'s
    clothes.

         Over time, [Applicant] grew even bolder. A.B.
    recounted an instance in which [Applicant] forced A.B.
    to lie down on a bed and, according to A.B., he laid on
    top of her and "practice[d] missionary" by humping her
    and moaning. Another time, [Applicant] lifted A.B.'s

                                    4
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 5 of 32 PageID 1557



    shirt and put his mouth on her nipples. Finally,
    [Applicant] attempted to have penetrative sex with A.B.
    On that occasion, according to A.B., [Applicant] made
    her bend over the bed, took her pants off, and "was
    rubbing his penis onto [her] butt and he kept asking
    [her] where [her] hole was." Still only 10 years old at
    the time, A.B. did not understand. As she described to
    the jury,

          And so I felt his penis on my butt because it
          was wet and he kept taking it in and out. And
          at one point during that instance I felt a
          really sharp pain in my vagina and at that
          point, like, I screamed and I told him it
          really hurt and he apologized. And he kept
          saying, like, I won't do it again, and then
          he just got up and he went to the bathroom
          and he showered.

          C.    [Applicant] continued to abuse A.B. once he moved
                to an apartment across the hall from hers.

         Later in 2008, the rest of [Applicant]'s family
    moved to Bedford from Pakistan, and they all moved into
    a two-bedroom apartment directly across from A.B.'s
    apartment. When A.B. visited [Applicant]'s new
    apartment, he grabbed her by the wrist and informed her
    it would be the last time they could "do anything"
    because his family was moving in. According to A.B., he
    kept hold of her wrist, refusing to let her leave the
    apartment, but she finally managed to break free and
    return to her own apartment.

         Unfortunately, [Applicant]' s statement did not
    prove to be true. On one occasion, when [Applicant]'s
    apartment was full of family members attending a
    traditional Friday-night dinner, [Applicant] approached
    A.B. in a bedroom and told her, "We can do things here,
    it's okay, no one will find out." When A.B. threatened
    to scream so everyone could hear, according to A.B.,
    [Applicant] did not appear to care. That evening, A.B.
    managed to get outside of the bedroom and within sight
    of Uncle, so [Applicant] was thwarted.

         But, according to A.B., the abuse continued.
    Whenever [Applicant] would drive her places, A.B.
    testified, "he would shove his finger up [her] anus"
    through her clothes. And A.B. recounted an instance


                                    5
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 6 of 32 PageID 1558


    when she was 12 or 13 years old and [Applicant] "just
    started grabbing [her] butt" when they were in Walmart
    shopping for school supplies.

          D.   A.B. outcried to Mother and Stepsister, and they
               confronted [Applicant].

         According to A.B., the abuse finally stopped when
    she was about 14. In the next year, when she was 15 and
    a high school sophomore, A.B. finally succeeded in
    telling her Mother about the abuse. Mother found A.B.
    sitting in her closet, upset and crying, and assumed
    that A.B. was upset that she had lost a tennis match.
    But instead, A.B. confessed that she was crying because
    her first boyfriend had recently broken up with her.
    Mother expressed that she was shocked and upset by this
    revelation because she had forbidden A.B. from dating
    until she was older. At that point, A.B. said she
    "snapped" and confronted Mother, accusing her of
    ignoring [Applicant]'s sexually abusive behavior over
    the years.

         Mother testified at trial that A.B. told her that
    [Applicant] "touch[ed her] everywhere" when he was
    living with them and pointed to her breasts, between
    her legs, and her behind. She also said that A.B. told
    her about his inappropriate touching during the
    orange-ball game and his touching her bottom while they
    were shopping at Walmart.

         Despite A.B.'s revelation, Mother did not
    immediately contact the police. Instead, she told
    Stepsister, who then telephoned A.B. Stepsister
    testified at trial that A.B. called her and told her
    about [Applicant]'s abuse. A.B. testified that she told
    Stepsister, in detail, what had happened and that
    Stepsister was the first person she told about the
    "penetration incident." The family still did not
    contact police, and they waited another week to
    confront [Applicant] so as not to disturb Stepbrother's
    wedding festivities.

         A.B., Mother, and Stepsister testified that, after
    the wedding, Stepsister called [Applicant] and left a
    voicemail in which she said she knew what he had done
    to A.B. The women testified that, within minutes,
    [Applicant] returned her call and immediately started
    apologizing. Stepsister recalled [Applicant]'s pleas

                                    6
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 7 of 32 PageID 1559


    for forgiveness and testified that he said, "I'm really
    sorry what I did. I know I did wrong and I'm asking
    forgiveness from God that he will forgive me. I know I
    did what I did, it was wrong and I shouldn't have done
    it."

          [Applicant] also acknowledged his culpability on a
    second occasion. Stepfather testified at trial that
    once, when he and [Applicant] were finishing their
    prayers at the mosque, he asked [Applicant] what had
    happened. Stepfather recounted the conversation and
    [Applicant]'s pleas for forgiveness:

           [Applicant] said, I did five time, but he
           didn't mention what he do. That was his
           answer. And he said I prayed to Allah God
           forgive me what I did wrong or you can beat
           me. I said, no, I can't do this because
           I can't take law in my hand to beat you up.
           And then he said, I consider her as a .
           sister.

         Still, the family did not report [Applicant] to
    the police. Distressed over her family's lack of action
    and feeling as though she was being blamed for the
    abuse, A.B. began struggling at school and on her
    tennis team. In April 2014, she eventually confided in
    her tennis coach that she had been abused, and he
    directed her to the school counselor, Peggy McIntire.
    When McIntire met with Mother and A.B., she encouraged
    Mother to arrange counseling for A.B., which Mother
    agreed to do. But when school began again in the fall,
    McIntire met with A.B. and discovered that Mother never
    arranged for counseling. It was at that point that
    McIntire questioned A.B. about specifics related to the
    abuse and subsequently reported the abuse to the
    police.

         Accompanied by Mother, A.B. met with Bedford
    Police Detective Pat Ripley on December 23, 2014.
    Detective Ripley described A.B. as appearing calm and
    very intelligent throughout their hour-long interview,
    and he perceived no indications that she had fabricated
    any of the allegations. As a result of Detective
    Ripley's investigation, [Applicant] was arrested, and
    in December 2015, he was charged with: (1) one count of
    continuous sexual abuse of a child by committing
    aggravated sexual assault by penetrating A.B.'s sexual


                                    7
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 8 of 32 PageID 1560



    organ with his finger and/or his penis and indecency
    with a child by contacting her sexual organ with his
    hand; (2) one count of engaging in sexual contact by
    touching A.B.'s genitals; and (3) one count of engaging
    in sexual contact by touching A.B.'s breast.

    II.   The trial

          A.   Defense counsel's mistake during voir dire

         The case proceeded to trial in late September
    2016. During voir dire, Juror Number 8 confessed that
    she would be "somewhat biased because [she] was
    sexually molested when [she] was a childff and that her
    "emotions might be more than .    . what [she] would be
    able to help.ff When the trial court explained that the
    case could be emotional "for a lot of peopleff and asked
    whether she could follow the law despite any emotional
    reaction she may have, Juror Number 8 responded that
    she would "try to follow the law.ff Later, upon further
    questioning by defense counsel, Juror Number 8
    elaborated on her experiences, explaining that she was
    molested by several family members and her mother,
    siblings, and some of her nieces and nephews had also
    been sexually abused. She told the trial court that the
    experiences made her very emotional, but that she
    "could listen and try [her] best to help.ff Upon further
    questioning, Juror Number 8 stated, "I think I would
    like to be on [the jury] and just so that I messed up,
    can learn to grow beyond what happened.ff Defense
    counsel challenged Juror Number 8 for cause but the
    trial court denied his challenge.

         From the record, it is apparent that defense
    counsel intended to include Juror Number 8 in his list
    of preemptory strikes, but he failed to do so. Once the
    court named and seated the members of the jury, counsel
    requested to approach the bench. In a bench conference,
    defense counsel asserted that he had struck Juror
    Number 8, to which the trial court replied that she was
    not on the defense counsel's list of strikes. Defense
    counsel admitted his mistake, stating on the record,
    "That's crazy. I struck the wrong one.ff The trial
    proceeded with Juror Number 8 sitting on the jury.




                                    8
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 9 of 32 PageID 1561



          B.   The evidence presented by [Applicant]

         In response to the above-described evidence of
    abuse that was presented by the State, [Applicant]
    testified on his own behalf and presented testimony by
    his brother, his sister, and his mother.

         Through an interpreter, [Applicant] admitted that
    he and A.B. played the orange-ball game, but he denied
    doing so more than three to five times and claimed that
    any inappropriate touching occurred accidentally. He
    flatly denied A.B.'s other allegations of abuse. He
    also denied speaking about the allegations with
    Stepfather at the mosque or telling Stepfather that
    "[i]t happened five times." According to [Applicant],
    the first time he heard about the abuse accusations was
    when Stepsister called and left him a message that
    said, "Call me." He claimed that, when he called
    Stepsister back, she and Mother were crying and yelling
    at him, and, thinking that they were upset with him for
    playing the orange-ball game with A.B., he apologized
    once in respect of Stepsister and Mother. As to any
    requests for forgiveness from God, he explained that in
    his religion it is customary to ask for general
    forgiveness every time one prays, not necessarily for
    anything in particular.

          [Applicant]'s mother, brother, and sister
    testified that they never observed A.B. and [Applicant]
    interacting in a manner that concerned them, but they
    also admitted that they did not join [Applicant] and
    Uncle until more than a year after [Applicant] and
    Uncle moved to the United States.

          C.   Conviction and sentencing hearing

         The jury found [Applicant] guilty of continuous
    sexual abuse. [Applicant] elected for the trial court
    to determine punishment, and the trial court sentenced
    [Applicant] to 35 years' confinement. After
    [Applicant]'s sentence was pronounced, defense counsel
    explained on the record that he had discussed
    [Applicant]'s options for appeal with [Applicant]
    and his family. Defense counsel represented that they
    had discussed "all the pros and cons" of his handling
    the appeal and [Applicant] trusted him and requested
    that he continue his representation and handle the
    appeal. Defense counsel, who had previously apprised


                                    9
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 10 of 32 PageID 1562



    the trial court that he was a candidate for an elected
    judicial office, claimed that, if elected, he could
    still file [Applicant] 's brief before assuming the
    bench, and he requested that the trial court allow him
    to stay on the case. The trial court consented.

          D.   Postsentencing developments

         On October 4, 2016, five days after the trial
    court sentenced [Applicant], the State provided defense
    counsel with a document entitled "State's Response to
    Defendant's Motion for Discovery of Exculpatory and
    Mitigating Evidence." The document described itself as
    a notice served in accordance with Brady v. Maryland
    and stated,

          That on or about September 30, 2016 at the
          Tarrant County District Attorney's Office,
          [Stepfather] told Assistant Criminal District
          [Attorneys] Matt Smid and Brook Panuthos that
          the Defendant is "probably 75 percent
          innocent." He said that he is basing this
          opinion on what he did not see. He also said
          that his brother, [Uncle], never saw anything
          suspicious happen between [A.B.] and
          Defendant either. [Stepfather] then asked
          what he could do to 'undo' the sentence. He
          also asked if he could bond [Applicant] out.

     In November, after [Applicant]'s trial counsel was
     elected to the judicial position he sought, the trial
     court appointed new appellate counsel.

(Mem. Op. 2-13, doc. 23-14     (footnotes and citations omitted).)

                               II. ISSUES

     In three grounds for habeas relief, applicant claims that he

received ineffective assistance of trial and state habeas counsel

(grounds one and two) and that his right to due process was

violated by the state appellate court (ground three).          (Pet. 7,

doc. 1; Pet'r's Mem. 24, doc. 8.)




                                    10
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 11 of 32 PageID 1563



                         III.   RULE 5 STATEMENT

     Respondent believes that applicant's claims, as construed by

him, have been exhausted in state court and that the petition is

not otherwise subject to the successive-petition bar or untimely.

(Resp't's Answer 11, doc. 21.)

       IV. LEGAL STANDARD FOR GRANTING HABEAS CORPUS RELIEF

     A§ 2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C. § 2254(d) (1)-(2);

Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and "stops short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings.u Richter, 562 U.S. at 102.

     The statute further requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. It is the applicant's burden to


                                     11
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 12 of 32 PageID 1564



rebut this presumption by clear and convincing evidence.           Id.

      Further, when the most recent state court to consider a

constitutional issue provides a "reasoned opinion," a federal

habeas corpus court must "review[ ] the specific reasons given by

the state court and defer[ ] to those reasons if they are

reasonable." Wilson v. Sellers, --- U.S. ---, 138 S. Ct. 1188,

1191-92 (2018). Under those circumstances, a federal court should

"'look through' the unexplained decision to the last related

state-court decision providing" particular reasons, both legal

and factual, "presume that the unexplained decision adopted the

same reasoning," and give appropriate deference to that decision.

Id.

                              V. DISCUSSION

      A. Ineffective Assistance of Trial and State Habeas Counsel

      Under his first ground, applicant claims that his trial
                                   3
counsel, Richard Scott Walker,         was ineffective by not exercising

a peremptory challenge against Juror Number 8 who indicated that

she was "somewhat biased" because she was sexually molested as a

child and that her "emotions might be more than what -- what

[she] would be able to help." (Reporter's R., vol. 2, 27, doc.

23-5.) In response to additional questioning by the prosecutor,

Matthew Smid, she stated that she would nevertheless "try to



     3Trial counsel was elected to the Texas Court of Criminal Appeals in
November of 2016.

                                       12
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 13 of 32 PageID 1565



follow the law.n (Id. at 28.) Also, during Walker's questioning,

the following colloquy occurred:

          [MR. WALKER]: Okay. Let's go to my next question.
     Juror number 8, Ms. Perez, where are you? Did you say
     that you were sexually molested as a child?

           [MS. PEREZ]: Yes.

           [MR. WALKER]: Is that correct? So I'm going to ask
     you the same thing, same question. Can you stand up,
     please? I'm sorry. And I know it's traumatic. So do you
     have a bias in a sexual assault case? And we just want
     the truthful honest answer.

           [MS. PEREZ]: Being that it happened to me so long
     ago, I think that I would be able to help.

          [MR. WALKER]: Okay. All right. Let me word it this
     way. What I need to know is this. Since you have been
     the victim of a sexual assault, are you going to be
     more apt to find someone guilty than you would be if
     you hadn't been the victim of sexual assault yourself?

           [MS. PEREZ]: I think because, like I said before,
     because being so long ago and knowing more myself about
     all the implications, I think that I would -- I would
     be more apt to listen and not try to convict a person
     right away.

           [MR. WALKER]: Okay. So since you just said what
     you said, you know, this has already been mentioned
     before and I'll ask it this way, as you stand here
     right now, when you haven't heard any evidence, and you
     had to be asked what would be the verdict right now as
     we stand here, what would it be in your mind?

          [MS. PEREZ]: I believe everybody is entitled to a
     fair trial.

           [MR. WALKER]: Okay. So do you think -

          [MS. PEREZ]: Everybody is not guilty, not until
     proven guilty.




                                    13
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 14 of 32 PageID 1566



             [MR. WALKER]   Okay. That's all I need. You may sit
     down.

(Reporter's R., vol. 2, 98-99, doc. 23-5.)

     Finally, during in camera questioning before the court and

attorneys, the following colloquy occurred:

          THE COURT: Initially you said you wanted to talk
     about some things at the bench. When everyone was
     asking you questions you did reveal that you had been a
     victim of sexual assault and that you believe that you
     could be fair in this trial. I just wanted to make
     sure, was there anything else that you needed to share
     outside the presence of the rest of the jurors?

         MS. PEREZ: The only thing is, as far as me,          I was
    molested by several members of my family, and my          mother
    was raped twice. My older sister was also raped,          and
    due to that fact she had an abortion. My younger
    siblings were also molested and so were a few of          my
    nieces and nephews.

         THE COURT: Okay. So you've had a lot of family
    situations that are similar to the nature of the charge
    today. Knowing all of that, do you think that you could
    sit and listen to the testimony in this case and base
    your decision solely on the evidence that you hear
    here, or do you think that because of your personal
    experiences you might have a bias one way or the other?

         MS. PEREZ: I don't know how would I be able to
    express what exactly I'm feeling. You know, I get very
    emotional. A lot of times it could be a whisper, a
    sound, just anything could manifest, you know. I mean,
    just be at home by myself and I'll be crying thinking,
    you know, why did it happen to us.

         THE COURT: And you -- I can see that just talking
    about this has made you emotional in here. So my
    question would be, do you think that because of that
    experience, the emotions of what you have experienced,
    would you be able to listen to the testimony, or do you
    think you'd be better suited for a different case?

         MS. PEREZ: I have been trying to pay attention to
    what is going on. And I can't say that I won't be --


                                    14
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 15 of 32 PageID 1567



    maybe get emotional, but I think that I could listen
    and try my best to help.

         THE COURT: And this is the last question and I'm
    going to let you decide. When you're saying help, I
    appreciate you wanting to try to do this. But really
    what we need to know is can you follow the law and if
    the State fails to prove their case beyond a reasonable
    doubt, would you be able to find the Defendant not
    guilty? Knowing what you know, about the emotions that
    you have about this type of case, would you hold the
    State to the burden of proving their case beyond a
    reasonable doubt and separating the emotion from that?
    And whatever the answer is is fine. You have helped
    just by being here today. But I just want to make sure
    that you don't get -- and we have to know before you
    get into the jury box whether or not you will be able
    to separate what happened from this trial today.

         MS. PEREZ: Without -- without seeing the actual
    evidence or really knowing the actual case, I think
    that I can.

         THE COURT: Okay. Mr. Smid, did you have any
    questions?

          MR. SMID: No, ma'am.

          THE COURT: Mr. Walker, did you have any questions?

         MR. WALKER: I do. Let me ask you a question this
    way. You mentioned that, you know, many people in your
    family have been molested or sexually assaulted,
    correct?

          MS. PEREZ: Yes.

          MR. WALKER: Okay. So when you're sitting in the
    jury, if you are, for two or three days listening to
    testimony about child sexual assault case, are you
    going to be able to give this case your undivided
    attention without having flashbacks about all these
    things that happened to you and your family?

         MS. PEREZ: When I was listening to what you were
    talking about, finding a person guilty beyond benefit
    of the doubt, it's making me go back, like not actual
    flashback but thinking a lot of it was because we were


                                    15
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 16 of 32 PageID 1568


    so little and because of being family that the fact
    that it was family members and how we were as -- you
    know, being children, we were being -- like one of the
    ladies was saying that it was as though they were
    keeping an eye on us to see who was the one that was
    more quiet. And I believe that was my case. I was the
    one that was always quiet. I never said anything.

         MR. WALKER: Okay. And so the question - try as
    simple as I can ask it is, can you give the testimony
    in the case your undivided attention, or on the other
    hand -- and it's okay if this is the truth, are you
    going to be going back and thinking about what happened
    to you and your family members while the case is going
    on and maybe missing the testimony?

         MS. PEREZ: Again, because I have not heard the
    actual fact, I can't say that I won't.

          MR. WALKER: That you won't what?

         MS. PEREZ: That I won't try to see the differences
    or may not be able to fully understand.

         MR. WALKER: Okay. What if you found out in this
    case you start hearing that this case is about family
    members and family members, is that going to really hit
    a nerve with you that causes you to really start
    concentrating on what's been going -- what happened to
    you and your family and not be able to give this case a
    fair -- you know, listen and really pay attention to
    everything that's going on and then come up with a fair
    verdict? If it's a problem for you and you can't do it
    just say, I can't do it.

         MS. PEREZ: I think I would like to be on it and
    just so that I messed up, can learn to grow beyond what
    happened.

          THE COURT: Okay. Thank you, Ms. Perez. You may
    step out in the hall and you can have a break until
    4:30.

           (Prospective juror number 8 exists courtroom)

          MR. WALKER: I would challenge her.

          MR. SMID: Just don't think she's there yet, Your


                                    16
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 17 of 32 PageID 1569



    Honor. I respect the Court ruling.

          THE COURT: Denied.

          MR. WALKER: One thing that she said at the very
     end, she wants to be on this case.

          THE COURT: Doesn't make her challengeable. That's
     denied.

          MR. WALKER: Okay.

(Id. at 136-41.)

     Trial counsel admitted that he intended to use a peremptory

strike on the juror but mistakenly used it on the wrong juror.

(Id. at 153.)

     Applicant raised this claim on state habeas review where he

was represented by court-appointed counsel.         (SHR 180, doc. 23-

24.) Trial counsel responded to the allegation in an affidavit

that although it was true that he intended to strike Juror Number

8 and failed to do so,     he "did not believe the result of the

trial would have been any different if he had struck her" given

A.B.'s testimony and the fact that "she was a very good witness

for the State and came across as very believeable."          (Id. at 167.)

     A criminal defendant has a constitutional right to the

effective assistance of counsel at trial. U.S. CONST. amend. VI,

XIV; Evitts v. Lucey, 469 U.S. 387, 393-95 (1985); Strickland v.

Washington,   466 U.S.   668,   688   (1984); Anders v. California, 386

U.S. 738, 744   (1967). To establish. ineffective assistance of

counsel, a applicant must show (1) that counsel's performance



                                       17
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 18 of 32 PageID 1570



fell below an objective standard of reasonableness, and (2) that

but for counsel's deficient performance the result of the

proceeding would have been different. Strickland, 466 U.S. at

688. In applying this test, a court must indulge a strong

presumption that counsel's conduct fell within the wide range of

reasonable professional assistance. Id. at 668, 688-89. Judicial

scrutiny of counsel's performance must be highly deferential and

every effort must be made to eliminate the distorting effects of

hindsight. Id. at 689.

     Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of§ 2254(d) (1).

See Gregory v.   Thaler, 601 F.3d 347, 351 (5th Cir. 2010). Where

the state courts have adjudicated the ineffective-assistance

claim on the merits, this court must review applicant's claim

under the "doubly deferential" standards of both Strickland and§

2254(d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such

cases, the "pivotal question" for this court is not "whether

defense counsel's performance fell below Strickland's standard";

it is "whether the state court's application of the Strickland

standard was unreasonable." Richter, 562 U.S. at 101. See also

id. at 105 (providing "[e]stablishing that a state court's

application of Strickland was unreasonable under§ 2254(d) is all

the more difficult. The standards created by Strickland and§


                                    18
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20    Page 19 of 32 PageID 1571



2254(d) are both 'highly deferential,' and when the two apply in

tandem, review is 'doubly' so." (internal quotation marks and

citations omitted))

      Based upon th.e documentary evidence and trial counsel's

affidavit, the state habeas judge adopted the magistrate's

factual findings and conclusions of law.'           The findings on the

ground related to Juror Number Eight included the following:

      40.   During voir dire, Juror Number Eight confessed
            that she would be "somewhat biased because [she]
            was sexually molested when [she] was a child" and
            that her "emotions might be more than.    . what
            [she] would be able to help."

      41.   Despite this, Juror Number Eight said that she
            would "try to follow the law."

      42.   Later, Juror Number Eight elaborated about her
            experiences and indicated that although those
            experiences made her emotional, she "could listen
            and try [her] best to help."

      43.   Upon further questioning, Juror Number Eight
            stated, "I think I would like to be on [the jury]
            and just so that I messed up, can learn to grow
            beyond what happened."

      44.   Walker challenged Juror Number Eight for cause,
            but the Court denied his challenge.

      45.   Walker intended to use a preemptory strike on
            Juror Number Eight, but he mistakenly left her off
            his preemptory strike list.



      4As has become the practice in Tarrant County, Texas, applicant's state
court habeas application was assigned to a magistrate to prepare and enter
findings of fact and conclusions of law.     (Clerk's R. 149, doc. 23-24.)
Consistent: with the Tarrant County practice, the prosecutor filed proposed
findings of fact and conclusions of law. (Id. at 236-265.)     And, the
magistrate adopted the prosecutor's proposed findings of facts and conclusions
of law.   (Id. at 274.)  Those same findings and conclusions were later adopted
by the Texas Court of Criminal Appeals,    (SHR Jan. 8, 2020 Order, doc. 23-23,)

                                       19
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 20 of 32 PageID 1572



       46.   The trial proceeded with Juror Number Eight
             sitting as a juror.

       47.   Walker was certain, however, that the court of
             appeals would not reverse [applicant]'s conviction
             based on Juror Number Eight's presence on the jury
             because: (1) the juror was not challengeable for
             cause; and (2) [A.B.]'s testimony was strong.

       48.   [Applicant] does not explain how the result of his
             trial would have been different had .   . Walker
             used a preemptory challenge on Juror Number Eight.

       49.   [Applicant]'s claim is conclusory and not
             supported by specific facts showing he is entitled
             to relief.

(Clerk's R. 242-43, doc. 23-24.)

       The conclusions ultimately adopted by the Texas Court of

Criminal Appeals included the following:

       2.    A writ application must allege specific facts so
             that anyone reading the writ application would
             understand precisely the factual basis for the
             legal claim. Ex parte Medina, 361 S.W.3d 633, 641
              (Tex. Crim. App. 2011).

       3.    Relief may be denied if the applicant states only
             conclusions and not specific facts. Ex parte
             McPherson, 32 S.W.3d 860, 861 (Tex. Crim. App.
             2000).

       4.    To prevail on a claim of ineffective assistance of
             counsel, a defendant must show (1) that his
             attorney's performance was deficient and (2) that
             his defense was prejudiced. Strickland v.
             Washington, 466 U.S. 668, 687 (1984).

(Id.   at 245.)



       6.    To demonstrate prejudice from an attorney's
             deficient performance, the defendant must show a
             reasonable probability that the jury's decision


                                    20
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 21 of 32 PageID 1573



          would have been different absent counsel's errors.
          Strickland, 466 U.S. at 694.

    7.    An applicant bears the burden of proving by a
          preponderance of the evidence that his counsel was
          ineffective. Thompson v. State, 9 S.W.3d 808, 813
          (Tex. Crim. App. 1999).

    8.    Regarding Applicant's claim of ineffective
          assistance of counsel for failing to strike Juror
          Number Eight, assuming this error constituted
          deficient performance, Applicant has failed to
          show there is a reasonable probability that the
          jury's decision would have been different if Juror
          Number Eight had been struck.

     9.   Regarding the remainder of Applicant's claims of
          ineffective assistance of counsel, they are merely
          conclusory; they do not allege specific facts
          showing that .    . Walker's performance was
          deficient, and they do not show that any errors
          prejudiced Applicant.

(Id. at 246.)



     1.   Applicant does not explain how the result of his
          trial would have been different had.    . Walker
          used a preemptory challenge on Juror Number Eight.

     2.   Applicant's claim that .   . Walker was
          ineffective for not using a preemptory challenge
          on Juror Number Eight is conclusory and not
          supported by specific facts showing he is entitled
          to relief.

(Id. at 249.)

     Based on the foregoing findings, and applying the Strickland

standard, the state habeas court concluded that, assuming that

Walker's error constituted deficient performance, the claim was

conclusory and applicant failed to show a reasonable probability

that the jury's decision would have been different had the juror

                                    21
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 22 of 32 PageID 1574



been struck.      (Id.   at 246, 251, 280.)   Petitioner presents no clear

and convincing evidence in rebuttal.          To the contrary, Walker

affirmatively stated that he is certain that the presence on the

jury of Juror Number Eight did not cause the outcome of the trial

to be any different from what it otherwise would have been. 5

(Id.   at 243.)     Thus this court must defer to the state court's

factual findings on the issue. 28 U.S.C. § 2254(e) (1). Applying

the appropriate deference, the state court's decision is not an

unreasonable application of Strickland.

       A juror is biased if the "juror's views would prevent or

substantially impair the performance of his duties as a juror in

accordance with his instructions and his oath." Soria v. Johnson,

207 F. 3d 232, 242 (5th Cir. 2000). If a juror is not biased,

counsel's failure to challenge that juror does not support a

claim for ineffective assistance of counsel. Virgil v. Dretke,

446 F.3d 598, 608-09 (5th Cir. 2006). In this case, the juror did

not express an actual bias against applicant based on her alleged

personal and family history of sexual abuse nor did applicant

demonstrate that bias should be presumed. He asserts that there

is a "clear inference" that the juror was biased as a result of


      5walker emphasized in his state habeas affidavit that he was of the
opinion that the victim was a very believable witness, explaining as follows:
      However, the victim was twenty years old at the tj_me of trial, was
      very articulate, appeared to be intelligent, and appeared to be
      very angry about her belief that her family wanted her to keep
      quiet about the abuse.   In short, she was a very good witness for
      the State and came across as very believable.
Clerk's R. 166, doc. 23-24.

                                       22
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 23 of 32 PageID 1575



her alleged personal and family history of sexual abuse, however

courts are extremely hesitant to impute bias to jurors and the

Fifth Circuit has expressed some doubt about the viability of the

implied-bias doctrine.     (Pet'r's Mem. 29, doc. 8.) See Buckner v.

Davis, 945 F.3d 906, 912-15 (5th Cir. 2019); Solis v. Cockrell,

342 F.3d 392, 396-99 (5th Cir. 2003)       (summarizing Fifth Circuit

implied-bias law). In this case, the juror disclosed that she and

other family members had previously been victims of sexual abuse,

in entirely unrelated cases, and there is no indication that she

was otherwise so emotionally involved in applicant's case such

that her impartiality was affected. Further, the follow-up

questions directed toward rehabilitating the juror and obtaining

assurances of impartiality were sufficient to root out bias based

on her experience.     The state court's findings and conclusions

embrace an implied finding that any bias the juror might have

initially had did not enter into the outcome of the case.

(Clerk's R. 246, doc. 23-24.)

     Under his second ground, applicant claims that his state

habeas counsel was ineffective by failing to properly present and

argue his ineffective-assistance-of-trial-counsel claim under

ground one in addition to the following ineffective-assistance-

of-trial-counsel claims, the first two of which were raised in




                                     23
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 24 of 32 PageID 1576



state habeas counsel's supplement to applicant's prose state

habeas application:

      (1)   trial counsel was ineffective by permitting
            witnesses to testify to their opinion that the
            child's outcry was true;
      (2)   trial counsel was ineffective by failing to secure
            a qualified interpreter; and
      (3)   trial counsel was ineffective by failing to object
            to a fatal variance between the indictment and the
            evidence at trial.

(Pet'r's Mem. 33-38, doc. 8; Pet'r's Reply 4-5, doc. 29; SHR 216,

218, doc. 23-24.)

     In addition to the findings and legal conclusions entered by

the state habeas court as to ground one, the court adopted and

entered the following findings and conclusions as to the first

two claims:

     Opinion on Truthfulness of Outcry

     3.     Applicant does not explain how      . Walker's
            performance was deficient for failing to object to
            this testimony.

      4.    Applicant does not explain the legal basis for his
            claim.

      5.    Applicant does not explain how the result of his
            trial would have been different had.      Walker
            objected to this testimony.

      6.    Applicant's claim that .     Walker was
            ineffective for not objecting to this testimony is
            conclusory and not supported by specific facts
            showing he is entitled to relief.

      Failure to Secure Qualified Interpreter

      7.    Applicant does not explain how the interpreter in
            this case was not qualified~he only states that he
            was not a certified interpreter.


                                     24
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 25 of 32 PageID 1577




    8.    Applicant has not shown that an interpreter must
          be certified to be a qualified interpreter.

     9.   Additionally, Applicant has not alleged any
          specific inaccuracies in the interpreter's
          translations.

    10.   Applicant does not explain how the result of his
          trial would have been different had he had another
          interpreter.

    11.   Applicant's claim that .   . Walker was
          ineffective for not securing a qualified
          interpreter is conclusory and not supported by
          specific facts showing he is entitled to relief.

(SHR 249-50.)

     Based on those findings,     and applying the Strickland

standard, the state habeas court concluded that the claims were

conclusory because they did not "allege specific factsn showing

deficient performance or prejudice.      (Id. at 250-51.)     Petitioner

presents no clear and convincing evidence in rebuttal,          thus this

court must defer to the state court's factual findings on the

issues. 28 U.S.C. § 2254(e) (1). Applying the appropriate

deference, the state court's decision is not an unreasonable

application of Strickland.

     Applicant appears cognizant that there is no federal

constitutional right to effective assistance of counsel in post-

conviction habeas proceedings, however,       relying on the

Martinez/Trevino line of cases, he argues that the ineffective-

assistance-of-trial-counsel claims raised by state habeas counsel

are "substantialn but were effectively defaulted because state


                                    25
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 26 of 32 PageID 1578



habeas counsel did not present and argue the claims properly.

Thus, he asserts that the claims should be considered by this

court based upon "new facts and law previously not seen in the

state court due to counsel (habeas) ineffectiveness." (Pet'r's

Mem. 33-38, doc. 8; Pet'r's Reply 5, doc. 29.)         See Trevino v.

Thaler, 569 U.S. 413, 429 (2013); Martinez v. Ryan, 566 U.S. 1,

8-9 (2012). However, state habeas counsel did not procedurally

default the claims-i.e., the claims were not defaulted due to a

procedural bar foreclosing review of the claims.         (SHR 216, 218,

220-21, doc. 23-24.) The Martinez/Trevino line of cases does not

apply to claims that were fully adjudicated on the merits by the

state habeas court because those claims are, by definition, not

procedurally defaulted. Escamilla v. Stephens, 749 F.3d 380, 390

(5th Cir. 2014). And, to the extent petitioner asserts that the

court should consider "new facts and law,"§ 2254 limits a

federal court's review to the record that was before the state

court. See Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011)

     Further, even assuming the claims were procedurally

defaulted in state court and that state habeas counsel's

omissions constitute deficient performance, applicant fails to

establish by clear and convincing evidence or persuasive legal

argument that the claims have "some merit." Martinez, 566 U.S. at

14. To establish ineffective assistance of state habeas counsel,

applicant must show both that habeas counsel's performance-in


                                    26
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 27 of 32 PageID 1579



failing to present to the state habeas court alleged "new facts

and law" he presents for the first time in federal court-was

deficient and that he was prejudiced by the deficient

performance-that is, that there is a reasonable probability that

he would have been granted state habeas relief had the evidence

been presented in the state habeas proceedings. Strickland, 466

U.S. at 668, 687; Newbury v. Stephens, 756 F.3dc 850, 872            (5th

Cir. 2014). Petitioner presents no "new facts" or legal argument

sufficient to establish that he would have been granted state

habeas relief had those "new facts" or legal argument been raised

by state habeas counsel.

     Nor does the remaining claim that trial counsel was

ineffective by failing to object to a fatal variance between the

indictment and the evidence at trial, raised independently for

the first time in this federal petition, have merit. Applicant

claims that "the indictment alleged that the abuse began in 2006-

2010 and the evidence at trial alleged that the abused alleged to

have been 2007-2010" and that he was not in America in 2006.

(Pet'r's Mem. 38, doc. 8.)

      The indictment alleged that applicant

      on or about the 31st day of December 2010, and before
      the presentment of this indictment .   . did 11th day
      of August, 2006 through the 10th day of August, 2010,
      did intentionally or knowingly, during a period of time
      that is 30 days or more in duration, commit two or more
      acts of sexual abuse .

(SHR 5, doc. 23-24     (emphasis added).)

                                     27
Case 4:20-cv-00135-A Document 32 Filed 12/14/20    Page 28 of 32 PageID 1580



     There is no fatal variance between the dates alleged in the

indictment and proved at trial because the state is not required

to prove the specific dates alleged in the indictment. See Sledge

v. State, 953 S.W.2d 253, 255 (Tex. Crim. App. 1997)           (en bane).

The Texas Court of Criminal Appeals has determined that unless

time is a material element of an offense, an indictment is not

required to specify the precise date when a charged offense

occurred, nor a window of time within which the offense must have

occurred, in order to satisfy constitutional notice requirements.

See TEX. PEN. CODE ANN.   §   1. 07 (a) (22) (West Supp. 2014); Garcia v.

State, 981 S.W.2d 683, 685-86 (Tex. Crim. App. 1998). Instead,

the "on or aboutn language of an indictment allows the state to

prove a date other than the one alleged in the indictment as long

as the date is anterior to the presentment of the indictment and

within the statutory limitation period.         Id. at 256. The evidence

at adduced at applicant's trial was sufficient to prove that he,

during a period of time that is 30 days or more in duration,

committed two or more acts of sexual abuse within the time frame

contained in the indictment and on dates anterior to the

presentment of the indictment and within the statutory period of

limitations for the offense.

     B. Due Process Violation

     Under his third and final ground, applicant claims

     [w]here [he] showed a plausible claim for IAC based in
     the record during the voir dire phase of the trial, his

                                       28
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 29 of 32 PageID 1581



    right to Due Process pursuant to the 5th and 14th
    Amendments to the United States Constitution was
    violated when the [state] court of appeals employed the
    presumption that [trial counsel] "considered and
    rejected" a motion for new trial in order to deny him
    the relief he requested-An abatement and Out-of-Time
    Motion for New Trial. The state court's decision was
    unreasonable, contrary &/or inconsistent with Supreme
    Court Decisions & 5th,14th Amendment.

(Pet. 7, doc. 1. )

     A criminal defendant has a constitutional right to the

assistance of counsel on a motion for new trial during the

post-trial, pre-appeal period, which is a critical stage of

proceedings. U.S. CONST. amend. VI; McAfee v. Thaler, 630 F.3d

383, 383 (5th Cir. 2011). Under Texas law, there is a rebuttable

presumption that where, as here, a defendant is represented by

appointed counsel during the 30-day period following sentencing

that counsel continued to adequately represent the defendant

during this post-conviction stage and considered and rejected the

possibility of filing a motion for new trial when one is not

filed inside the 30-day deadline. Oldham v. State, 977 S.W.2d

354, 363 (Tex. Crim. App. 1998); Smith v. State, 17 S.W.3d 660,

663 (Tex. Crim. App. 2000). Applicant claims that his right to

due process was violated by the court of appeals's application of

this presumption to his ineffective-assistance-of-counsel claims

on appeal.   (Mem. Op. 13-20, doc. 23-14.) Although applicant

raised this claim in his petition for discretionary review, the

Texas Court of Criminal Appeals refused the petition without



                                    29
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 30 of 32 PageID 1582



explanation. Thus, the court assumes that the state court's

denial was a denial on the merits. See Miller v. Johnson, 200

F.3d 274, 281   (5th Cir. 2000).

     Initially, it is noted that applicant fails to explain how

the presumption is "unreasonable, contrary &/or inconsistent with

Supreme Court Decisions & 5th, 14th Amendment" or cite to any

clearly established federal law in support of his claim, and none

is found.   Further, the presumption at issue is rebuttable and

affords an opportunity to establish that counsel did not consider

and/or reject the possibility of filing a motion for new trial

when one is not filed. Nevertheless, applicant fails to present a

claim trial counsel may have argued, which would have entitled

him to a new trial. Griffith v. State, 507 S.W.3d 720, 722            (Tex.

Crim. App, 2016). And, there is nothing in the record to suggest

that counsel did not discuss the merits of a motion for new trial

with applicant, which applicant rejected. Instead, there is some

evidence that applicant was adequately represented by counsel and

informed by counsel of his post-judgment rights.           Counsel stated

in his affidavit that he

      talked to [applicant] and several of his family members
      after receiving the Brady notice which appeared to be a
      partial recantation of his Uncle's trial testimony. I
      considered a possible motion for new trial based on the
      Brady notice, the problem with juror number eight, and
      the failure of the Court to provide a qualified
      interpreter in trial. I did post trial research on the
      issues, and comrhunicated the results of my research
      with [applicant]. It was my opinion that a new trial
      would not be granted, and that there was nothing that


                                     30
Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 31 of 32 PageID 1583



    could have been developed at a hearing that would bring
    about a positive result on direct appeal. The only
    issue that I thought would be a possible winning
    argument on appeal was the failure of the Court to
    provide a competent interpreter, and I believed I had
    preserved a record in trial that would not be enhanced
    by having a new trial hearing. Based on Juror Number
    eight's answers during my efforts to challenge her for
    cause and the strength of the victim's testimony, I was
    certain that the appellate courts would not reverse the
    conviction based on her being on the jury. It is true
    that I intended to strike her and failed to do so.
    However, I do not believe the result of the trial would
    have been any different if I had struck her. As to the
    Brady notice, I do not believe the uncle's change of
    heart and partial recantation would have made any
    difference if we had a new trial hearing. The notice
    did not do anything to prove that [applicant] was not
    guilty, only that the uncle, after [applicant] was
    convicted and sentenced, was of the belief that
     [applicant] was only 25% guilty. The Brady notice was a
    far cry from being a credible recantation by the
    victim. It was my opinion then and my opinion now that
    the uncle's change of heart would have no effect on any
    post conviction review.        I did not abandon his
    case at any time between the trial and my election to
    the Court of Criminal Appeals. I perfected his appeal,
    performed extensive research as to possible new trial
    and/or appellate issues, and met with [applicant] and
    several of his family members to discuss the post
    conviction possibilities.

(SHR 166-67.)

                                  Order

     For the reasons discussed,

     The court ORDERS the petition of applicant for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied, as applicant has not




                                    31
 Case 4:20-cv-00135-A Document 32 Filed 12/14/20   Page 32 of 32 PageID 1584



made a substantial showing of the denial of a constitutional

right.

     SIGNED December 14, 2020.




                                     32
